April 7, 1926. The opinion of the Court was delivered by
"The defendant was indicted for manufacturing and having in his possession contraband whisky, and was tried before Judge H.F. Rice and a jury at the May, 1925, term of Court of General Sessions for Barnwell County. The jury returned a verdict of guilty as to manufacturing liquor, with recommendation to the mercy of the Court. Prior to the defendant's being sentenced, a motion for a new trial was made upon the ground that there was not sufficient evidence to warrant a conviction on the charges set out in the indictment. The motion was refused, and the Court sentenced the defendant to serve twelve months, eight of which were suspended."
The first exception charges error on the part of His Honor, Judge Rice, in refusing the motion for a new trial, for the reason that there was not sufficient evidence to connect the defendant with the manufacture of intoxicating liquor. This exception must be sustained. A careful examination of the evidence fails to show the guilt of the defendant by proof beyond a reasonable doubt. It simply raises a suspicion of his guilt and that suspicion not even a grave one. The case at bar is not even as strong as the recent case of Statev. Brock, 130 S.C. 252; 126 S.E., 765, where this Court held that the evidence was insufficient to justify the submission of the case to the jury. The judgment of this Court is that the judgment of the Circuit Court is reversed. *Page 302 
Reversed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.
MR. CHIEF JUSTICE GARY did not participate.